UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1760



SARA ELIZABETH LILLY,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-00-1006-2)


Submitted:   December 14, 2001         Decided:     December 20, 2001


Before WIDENER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert A. Taylor, MASTERS & TAYLOR, L.C., Charleston, West Vir-
ginia, for Appellant. Robert D. McCallum, Jr., Assistant Attorney
General, Charles T. Miller, United States Attorney, Anthony J.
Steinmeyer, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sara Elizabeth Lilly appeals from the district court’s order

granting the United States’ motion to dismiss, under Fed. R. Civ.

P. 12(b)(6), her complaint filed under the Federal Tort Claims Act,

28 U.S.C.A. § 1346(b) (West Supp. 2001), 28 U.S.C.A. §§ 2671-2680

(West 1994 & Supp. 2001).     We have reviewed the parties’ briefs,

the joint appendix, and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Lilly v. United States, No. CA-00-1006-2 (S.D.W.

Va. May 11, 2001).      We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




                                   2